Title: John Adams to Charles Adams, 31 December 1795
From: Adams, John
To: Adams, Charles


          
            
              Dear Son
              Philadelphia Decr 31. 1795
            
            Yesterday I received your kind and pleasing Letter of the 26, and am happy to hear of your and your Ladies health. I dont approve of your calling her Sally unless to herself in a Family Way. To other People especially in Writing you must call her Mrs Adams. Your Nephews and Neice I hope will have the Meazles favourably. it is a good age and a good Season: so that I think the family may be congratulated on the Event.
            Alass poor Randolph! But what are We to think of the Symptoms of a Corruption which appear in various shapes in this infant Country? I hope it will not appear that any Member of either house listened to the vile proposals of the two Wretches from Detroit. But the Attempt itself is disgraceful to our Country.
            
            Your quotation from shakespear is well applied and is most admirable. There is another Passage which I wish you would look for and write me in what Play it is. to this Effect
            
              He who lives on Popularity
              is like a drunken Sailor on a Topmast
              at every Nod, liable to plunge into the briny deep.
            
            The People, are as I believe always grateful, when they are not deceived. But they are ignorant and credulous & easily imposed on. in times of Wealth and Prosperity they are easily altered and corrupted. Juvenal in his tenth Satyr ver. 78 describes the Roman People, who in the days of the Republic granted the Consulships, & the Command of Armies, as reduced to such Indolence Effemincy and folly as to think only of Bread and the Games of the Circus.
            
              Nam qui dabat olim
              Imperium, Fasces, Legiones, omnia, nunc Se Continet, et duas tantum res anxius optat,
              Panem et Circenses.
            
          
          
            
              Juv. 10. 78.
            
            Cakes and Sports, to a People humiliated in their own Esteem, by Corruption, are, as to Children, all they Wish and all they want.
            Mr Josiah Quincy brought me your Letter and was much pleased with your situation and Civilities to him. This young Man is eloquent—his Father was eloquent: his Grand father was eloquent and his Great Grand father was eloquent. Here is eloquence in 4 successive Generations. Who can Say that Eloquence does not descend in Families.
            Write me as often as possible. I am your / Father
            
              John Adams
            
          
        